Citation Nr: 1502329	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to consideration of dental expenses to increase the amount of nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to September 1973 with subsequent service in the National Guard.  

The Board notes that the agency of original jurisdiction initially characterized the Veteran's pension claim as to whether the Veteran was entitled to the exclusion of deductible dental expenses for purposes of nonservice-connected pension benefits; however, as the Veteran is seeking increased pension benefits based on his dental expenses, the Board has recharacterized the issue, as reflected on the title page.  In August 2010 the Pension Management Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin denied the issue on appeal.   

In April 2014 the Veteran did not show up for his scheduled Board hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).  


FINDING OF FACT

The Veteran is receiving the maximum amount for nonservice-connected pension benefits payable with no dependents, based on zero income.


CONCLUSION OF LAW

Entitlement to increased nonservice-connected pension benefits is denied.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the instant case the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Improved pension is a benefit payable by VA to a veteran of a period of war or who is beyond 65 years of age because of permanent and total disability.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate applicable to the veteran's circumstances.  38 U.S.C.A. § 1521.  

In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received except for listed exclusions.  38 C.F.R. 
§ 3.271.  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  The MAPR is set by Congress and published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

The MAPR used in any given case is based on certain status determinations.  In a rating decision in January 2007 the Regional Office (RO) granted nonservice-connected pension noting that the Veteran was being paid the MAPR as a veteran without dependents.  At the time the RO counted the Veteran's annual income of $804 from Capital Township.  In January 2008, in an improved pension eligibility verification report, the Veteran stated that as of April 1, 2007 Capital Township stopped paying his monthly income.  A statement dated in November 2007 from the Office of General Assistance of Capital Township indicated that the Veteran's case was closed.  In January 2008 VA notified the Veteran that his pension award was based on countable income of $0 from May 1, 2007.  VA notice letters dated from January 2008 to December 2014 continued to indicate that the Veteran's pension was based on $0 income and the Veteran has not argued otherwise.  

The Board notes that, although the MAPR rates are changed effective December 1 of each year, total income for calendar years governs payment of benefits.  38 C.F.R. § 3.260(f).  Similarly, fractions of a dollar are disregarded for the purposes of the calculations below regarding the annual rates.  38 C.F.R. § 3.260(g).  After determining the monthly or other periodic rate of improved pension under 38 C.F.R. §§ 3.273 and 3.30, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29.

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

In January 2010 the Veteran submitted a medical expense report itemizing his dental expenses from April 2008 to November 2009.  In the August 2010 decision, the Pension Management Center explained to the Veteran that he has not had countable income and thus cannot deduct the medical expenses from his income.  A review of the file shows that effective December 1, 2007 the Veteran was paid $931 per month, which amounts to a MAPR of $11,181.  Effective December 1, 2008 the Veteran was paid $985 per month, which amounts to a MAPR of $11,830.  

From December 1, 2007 to November 30, 2009 the MAPR without spouse or child was the following: effective December 1, 2007 it was $11,181; effective December 1, 2008 it was $11,830.  See Appendix B of M21-1.   In the instant case, the Veteran for each of these years was paid these prescribed rates based on zero income.  Nevertheless, the Veteran in this case seeks to increase the amount of pension by invoking the provisions of 38 C.F.R. § 3.272(g) and claiming that his zero income should in effect be further reduced by calculating his unreimbursed dental expenses.  However, there is simply no statutory provision for increasing the amount of his pension as he contends.  Accordingly, under the law the Veteran's claim for an increase in pension benefits is not warranted as he is receiving the maximum amount for nonservice-connected pension benefits payable without spouse or child.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to increased nonservice-connected pension benefits is denied.  




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


